Citation Nr: 1332288	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1963 o June 1967. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus that are the result of an exploding mortar round that he was subjected to during service while stationed in Da Nang, Republic of Vietnam, in August 1965. 

Service records confirm that the Veteran served in the Republic of Vietnam, and that he had a permit for explosive devices. Service treatment records (STRs) do not show any abnormal hearing. At discharge from service a physical examination report showed that his hearing was 15/15 in each ear. 

The Veteran is service connected for PTSD associated with combat. So his in-service noise exposure appears credible and consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002). However, the question remains as to whether the Veteran currently has bilateral hearing loss that is associated with his now in-service noise exposure.

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385. "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). 

In a January 2011 VA audiological examination, the Veteran reported a 20 year history of noise exposure as truck driver with no hearing protection. And 14 years law enforcement with hearing protection. The diagnoses were mid to high frequency hearing loss bilaterally. (The Veteran has bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.) The examiner reported that she was unable to confirm that the Veteran's hearing loss was due to military noise exposure without resorting to speculation. It was noted that there was normal hearing on service entry but the separation examination was conducted by only using whisper test which is not sensitive to high frequency hearing loss. 

It is important to point out that statements like the one from the VA audiologist, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). However, these types of opinions also cannot be used to rule out this purported correlation, either. Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim because service connection may not be based on speculation or remote possibility. See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). See also 38 C.F.R. § 3.102 (when considering application of the benefit-of- the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection. The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service. And in the more recent Jones v. Shinseki, 23 Vet. App. 382 (2010) the Court admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims. Moreover, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion.

Further, it is noted that VA and the Board, may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words. See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997). 

The Board therefore requests additional clarifying comment on this determinative issue of whether the Veteran's current bilateral hearing loss is related to acoustic trauma he sustained during his military service. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA audiology examination for the claim of service connection for bilateral hearing loss and tinnitus, by a VA audiologist who has not previously examined him. 

In the examination, the VA examiner must interview the Veteran in detail as to his service noise exposure, the onset and subsequent history of symptoms, post-service noise exposure, and irrespective of the adequacy of the whisper test, offer an opinion as to whether the Veteran's current bilateral hearing loss and tinnitus are at least as likely as not causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the Veteran's lay history, manifestation, clinical course, and the character of the disability found.

It is noted that in January 2011, when another VA audiologist commented on this determinative issue of causation, the VA examiner indicated that she could not provide the requested opinion on etiology on the Veteran's hearing loss without resorting to mere speculation. This was because the Veteran's separation examination was conducted by only using whisper test which is not sensitive to high frequency hearing loss. 

If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required. In other words, merely saying she cannot respond without resorting to mere speculation will not suffice. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

All diagnostic testing and evaluation needed to make these important determinations are to be performed.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to pertinent evidence in the claims file


2. Then readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus on the underlying merits in light of this and all other additional evidence. If these claims continue to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


